Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2019 and 11/25/2020 are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 2, after “more” inserting -light emitting diodes-. 
Claim 1 line 2, after “in” delete “the” inserting -a-. 
Claim 1 line 2, after “1931” inserting –International Commission on Illumination-.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-3 and 7-11 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jou et al. (US 2017/0211755).
As for claim 1, Bergmann et al. disclose in Fig. 21A-21B and the related text light emitting device comprising: a first group of one or more LEDs each configured to emit light having a blue color point in the 1931 CIE x,y Chromaticity Diagram, the first group having an average 1931 CIE x,y color point of xblue, yblue (fig. 21B); 
a second group of one or more LEDs each configured to emit light having a cyan or yellow color point in the 1931 CIE x,y Chromaticity Diagram, the second group having an average 1931 CIE x,y color point of xyellow-cyan, yyellow-cyan (fig. 21B) and 
a third group of one or more LEDs each configured to emit light having a red color point in the 1931 CIE x,y Chromaticity Diagram, the third group having an average 1931 CIE x,y color point of xred, yred (0.64, 0.34, Fig. 21B); wherein: 
the first group of LEDs, the second group of LEDS, and the third group of LEDs are arranged to combine light emitted by the LEDs to form a white light output from the light emitting device;  
1.10 ≤ (xblue + xyellow-cyan + xred) ≤ 1.40 (¶0063);
1.05 ≤ (yblue + yyellow-cyan + yred) ≤ 1.25 (¶0063); 
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.15 (fig. 21B); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.15 (fig. 21B).  


1.15 ≤ (xblue + xyellow-cyan + xred) ≤ 1.40 (fig. 21B);
1.10 ≤ (yblue + yyellow-cyan + yred) ≤ 1.25 (fig. 21B); 
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (fig. 21B); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (fig. 21B).  

As for claim 3, Bergmann et al. disclose light emitting device of claim 1, wherein:  Page 16 of 202018P00051 USO2 
1.20 ≤ (xblue + xyellow-cyan + xred) ≤ 1.32;
1.10 ≤ (yblue + yyellow-cyan + yred) ≤ 1.20; 
each of the LEDs in the first, second, and third groups has a color point for which the x value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (fig. 21B); and 
each of the LEDs in the first, second, and third groups has a color point for which the y value in the 1931 CIE x,y Chromaticity Diagram is greater than 0.2 (fig. 21B).    

As for claims 7-9, Bergmann et al. disclose light emitting device of claim 1, wherein the blue color point, the cyan/yellow point or the red color point is desaturated (fig. 21B).  



As for claim 11, Bergmann et al. disclose light emitting device of claim 1, wherein: the LEDs of the first group each comprise a semiconductor diode structure configured to emit blue light and a first phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength mixed with unabsorbed blue light, and no other phosphors; the LEDs of the second group each comprise a semiconductor diode structure configured to emit blue light and a second phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength, and no other phosphors; and the LEDs of the third group each comprise a semiconductor diode structure configured to emit blue light, the first phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength, and the second phosphor arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of a longer wavelength, and no other phosphors (¶0256).  

Claim Rejections - 35 USC § 103
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al.
As for claim 4-6, Bergmann et al. disclosed substantially the entire claimed invention, except, wherein the color points (xblue, yblue), (xyellow-cyan, yyellow-cyan), and (xred, Yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07, 0.015 < gamut area < 0.055 or 0.02 < gamut area < 0.045.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the color points (xblue, yblue), (xyellow-cyan, yyellow-cyan), and (xred, Yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07, 0.015 < gamut area < 0.055 or 0.02 < gamut area < 0.045, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected 

As for claim 13, Bergmann et al. disclose light emitting device of claim 1, wherein: the LEDs in the first group, the second group, and the third group are phosphor-converted LEDs comprising a semiconductor diode structure configured to emit blue light and one or more phosphors arranged to absorb blue light emitted by the semiconductor diode structure and in response emit light of longer wavelengths (¶0256).
Bergmann et al do not disclose the color points (xblue, yblue), (xyellow-cyan, yyellow-cyan), and (xred, Yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the color points (xblue, yblue), (xyellow-cyan, yyellow-cyan), and (xred, Yred) span an absolute gamut in the CIE 1931 x,y Chromaticity Diagram of 0.01 < gamut area < 0.07, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 14, Bergmann et al. disclose light emitting device of claim 13, wherein:  Page 18 of 202018P00051 USO2 the LEDs of the first group each comprise a first phosphor arranged to absorb blue light and in response emit light of a longer wavelength mixed with unabsorbed blue light, and no other phosphors; the LEDs of the second group each comprise a second phosphor arranged to absorb blue light and in response emit light of a longer wavelength, and no other phosphors; and the LEDs of the third group each comprise the first phosphor arranged to absorb blue light emitted and in response emit light of a longer wavelength, and the second phosphor arranged to absorb blue light and in response emit light of a longer wavelength, and no other phosphors (¶0256).  

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/           Primary Examiner, Art Unit 2811